Case 2:19-cv-14146-KM-ESK Document 30 Filed 05/24/19 Page 1 of 3 PageID: 219




                              UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

 LOUISIANA HEALTH SERVICE &
 INDEMNITY COMPANY D/B/A/ BLUE
 CROSS AND BLUE SHIELD OF
 LOUISIANA, and HMO LOUISIANA,
 INC., on behalf of themselves and all others
 similarly situated,

             Plaintiﬀs,

             v.                                    Case No. 1:19-cv-00474-LMB-JFA

 JANSSEN BIOTECH, INC., JANSSEN
 ONCOLOGY, INC., JANSSEN
 RESEARCH & DEVELOPMENT, LLC,
 and BTG INTERNATIONAL LIMITED,

             Defendants.



                           DEFENDANTS’
     JOINT MOTION TO TRANSFER VENUE PURSUANT TO 28 U.S.C. § 1404(a)

       Defendants Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen Research &

Development, LLC, and BTG International Limited respectfully submit this Motion under 28

U.S.C. § 1404(a) and, for the reasons set forth in the accompanying Memorandum in Support,

declaration, and affidavit, hereby move this Court to transfer this case to the United States Court

for the District of New Jersey. Venue is proper in the District of New Jersey and a transfer will

best serve the convenience of parties and witnesses, save judicial resources, and avoid inconsistent

judgments.
Case 2:19-cv-14146-KM-ESK Document 30 Filed 05/24/19 Page 2 of 3 PageID: 220



Dated: May 24, 2019                Respectfully submitted,

                                   /s/ Gordon D. Todd
                                   Gordon D. Todd (VSB No. 45934)
                                   gtodd@sidley.com
                                   Kimberly Leaman (VSB No. 85925)
                                   kimberly.leaman@sidley.com
                                   SIDLEY AUSTIN LLP
                                   1501 K Street, NW
                                   Washington, DC 20005
                                   Telephone: (202) 736-8000
                                   Facsimile: (202) 736-8711

                                   John W. Treece (admitted pro hac vice)
                                   jtreece@sidley.com
                                   Steven J. Horowitz (admitted pro hac vice)
                                   shorowitz@sidley.com
                                   SIDLEY AUSTIN LLP
                                   One South Dearborn
                                   Chicago, IL 60603
                                   Telephone: 312-853-7000
                                   Facsimile: 312-853-7036

                                   Attorneys for Janssen Biotech, Inc., Janssen Oncology,
                                   Inc., and Janssen Research & Development, LLC

                                   /s/ Mark A. Ford
                                   Mark A. Ford (admitted pro hac vice)
                                   mark.ford@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                     HALE AND DORR LLP
                                   60 State Street
                                   Boston, MA 02109
                                   Tel: (617) 526-6000
                                   Fax: (617) 526-5000

                                   Perry A. Lange (VSB #71184)
                                   perry.lange@wilmerhale.com
                                   WILMER CUTLER PICKERING
                                    HALE AND DORR LLP
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   Tel: (202) 663-6000
                                   Fax: (202)-663-6363

                                   Attorneys for BTG International Limited
Case 2:19-cv-14146-KM-ESK Document 30 Filed 05/24/19 Page 3 of 3 PageID: 221




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 24, 2019, I electronically filed the foregoing with the Clerk of

Court using the Court’s Electronic Case Filing (ECF) system, which will then send a Notice of

Electronic Filing (NEF) to the counsel of record in the above-captioned action.



                                                     /s/ Gordon D. Todd
                                                     Gordon D. Todd (VSB No. 45934)
                                                     gtodd@sidley.com
                                                     SIDLEY AUSTIN LLP
                                                     1501 K Street, NW
                                                     Washington, DC 20005
                                                     Telephone: (202) 736-8000
                                                     Facsimile: (202) 736-8711

                                                     Attorney for Janssen Biotech, Inc., Janssen
                                                     Oncology, Inc., and Janssen Research &
                                                     Development, LLC
